Citation Nr: 1117344	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability, to include Osgood-Schlatter disease.

2.  Entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for reactive airway disease from October 4, 1997 to August 21, 2007.   

4.  Entitlement to an increased evaluation for allergic rhinitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 1998, the Jackson, Mississippi RO denied service connection for Osgood-Schlatter disease, right knee (claimed as right knee problem), and granted service connection for allergic rhinitis and reactive airways disease, with both disabilities evaluated as noncompensable, effective October 4, 1997.

The case has subsequently transferred to the Nashville, Tennessee RO.  In February 2008, the RO increased the evaluation for the Veteran's reactive airways disease to 30 percent, effective August 21, 2007, continued the noncompensable evaluation for allergic rhinitis, and declined to reopen the Veteran's claim for service connection for Osgood-Schlatter disease.  The Veteran filed a notice of disagreement with respect to the rhinitis and right knee claims only.

In May 2008, the Veteran filed claims for clear and unmistakable error (CUE) in the July 1998 rating decision that denied service connection for Osgood-Schlatter disease, right knee, and reactive airways disease.  In October 2008, the RO found that there was CUE in the 1998 rating decision, which had assigned a noncompensable evaluation for reactive airways disease from October 4, 1997, and found that the proper evaluation was 10 percent.  This issue has now been recharacterized to reflect the Veteran's disagreement with the initial rating assigned. law.  

In August 2009, the Veteran filed a claim for an increased evaluation for his reactive airways disease from August 21, 2007.  In January 2010, the RO increased the evaluation to 60 percent, effective September 11, 2008.  This issue is not in appellate status.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.  During the hearing, the Veteran stated that he wished to withdraw the CUE aspect of his right knee claim.  Accordingly, the right knee issue has been recharacterized to reflect the Veteran's desire to reopen the claim.

The reopened issue of entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease, as well as the issue of entitlement to an increased evaluation for allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the claim for Osgood-Schlatter disease; the Veteran did not appeal this decision, and it is now final.

2.  Evidence received since the July 1998 rating decision is not cumulative and raises a reasonable possibility of substantiating the right knee claim.

3.  Resolving all doubt, from October 4, 1997 to August 21, 2007, the Veteran's service-connected reactive airways disease was manifested by the use of an inhaler on a daily basis; there is no medical evidence of monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the July 1998 RO decision and the criteria for reopening the claim of entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for the assignment of an initial evaluation of 30 percent for reactive airways disease from October 4, 1997 to August 21, 2007 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The service connection claim for a right knee disability based on new and material evidence has been considered with respect to VA's duty to notify and assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the Board's finding that new and material evidence has been secured to reopen this claim, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issue of an initial higher evaluation for reactive airways disease is a "downstream" issue, as the initial claim for service connection for reactive airways disease was granted in the July 1998 rating decision, and the current appeal arises from the Veteran's disagreement with the initial evaluation assigned by the October 2008 rating decision.  Accordingly, no further action under 38 U.S.C.A. § 5103(a) is required.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, VA medical records, and private medical records.  The VA afforded the Veteran a physical examination.  The December 1997 VA examiner provided an opinion on the severity of the Veteran's reactive airways disease based on examination of the Veteran, his history, and the entire claim file.  The VA examination is deemed adequate for purposes of this appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The Veteran seeks to reopen his service connection claim for a right knee disability, which was originally denied by the RO in July 1998.  The RO determined that  service treatment records (STRs) showed the right medial collateral ligament strain  diagnosed in March 1994 resolved with no residuals; that the Veteran gave a history of having Osgood-Schlatter disease prior to service; and that Osgood-Schlatter disease is a congenital or development defect that is unrelated to service and not subject to service connection.  It appears that the RO considered, but rejected, the possibility of aggravation.  The Veteran did not file a notice of disagreement and the July 1998 rating decision became final.

Evidence considered since the July 1998 rating decision consists of several lay statements submitted by the Veteran and his hearing testimony.  The Veteran asserts that he had no problems with his right knee prior to entering service in September 1992, and that it did not start hurting until March 1994.  He contends that this condition did not resolve during service, and that he continued to receive treatment for right knee pain until he received a medical board discharge for his condition.  His testimony is supported by a March 2008 statement from his mother.  The Veteran and his mother are competent to report such observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Also submitted are VA treatment records, including April 2008 X-rays that show degenerative changes in the Veteran's right knee and an October 2008 MRI that shows anterior displacement of the anterior horn of the medial meniscus and small joint effusion.  A December 2008 VA examiner opined that the Veteran's current complaints and physical findings "are most likely a result of his Osgood-Schlatter's disease" and that "this is a developmental condition that seems to have become symptomatic while in the service."  X-rays showed calcification at the patella tendon insertion of the tibial tubercle, as well as a posterior joint calcification.  An October 2009 treatment record shows that the Veteran had a mild antalgic gait and wore a hinged knee brace.  He was diagnosed with "right knee pain/degenerative joint disease/ anterior MMT with anterior displacement."  

Private treatment records are also of record.  In January 2007, the Veteran reportedly injured his right knee in a work-related accident.  The Veteran underwent an arthroscopic lateral release in July 2007.

The evidence received since the July 1998 RO decision is new, as it did not exist at the time of the prior determination; it is also material in that it tends to substantiate the claim for service connection.  STRs establish that the Veteran first sought treatment for right knee pain in March 1994.  He was subsequently treated for right knee pain on several occasions prior to his 1997 medical board discharge.  Some of these STRs include a questionable diagnosis of Osgood-Schlatter disease, in addition to a diagnosis of patellar tendonitis.  The December 1997 VA examiner noted that although the Veteran had been diagnosed with Osgood-Schlatter disease, there was no physical evidence of tibial tubercle tenderness.  The Veteran currently has a diagnosis of patellar tendonitis and degenerative joint disease.  Given the basis for the denial of the claim in the July 1998 rating decision, this evidence is material as it relates to an unestablished fact necessary to substantiate the claim.  Reopening of the service connection claim for a right knee disability, to include Osgood-Schlatter disease, is warranted.  38 U.S.C.A. § 5108.

III.  Initial Evaluation

The Veteran seeks a higher initial evaluation for his reactive airways disease from October 4, 1997 to August 21, 2007. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected restrictive airways disease is rated under Diagnostic Code 6602, which contemplates bronchial asthma.  A 10 percent disability rating is warranted for Forced Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV- 1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

STRs show that the Veteran complained of difficulty breathing at night approximately two times per week in September 1996.  He reported chest discomfort that was sharp with radiation.  He had self-treated with Primatine mist, which seemed to help.  The assessment was "?asthma."  The clinician prescribed an Albuterol inhaler, two puffs as needed.  Later that month, the Veteran reported that the inhaler had helped, but that he still had symptoms three times per week.  The clinician increased the Albuterol to two puffs before bed and as needed, and he prescribed another drug whose name is illegible.  In October 1996, the Veteran reported nocturnal dyspnea three times per week.  He was instructed on the use of a spacer and was given a peak flow meter.  The clinician prescribed Proventil as needed and Azmacort (a steroid) two puffs before bed.  

An October 1996 pulmonology record shows that the Veteran reported waking up at night with shortness of breath for the previous three months.  Albuterol and Azmacort inhalers had provided relief.  A chest X-ray and PFTs were normal.  The clinician noted that it was not certain if the Veteran had asthma or restrictive airways disease, but that there was "no harm" in using the inhalers especially if they helped the nocturnal awakenings. 

An undated record from the emergency room, which is located sequentially after the October 1996 pulmonology record, shows that the Veteran was treated for shortness of breath.  He showed significant improvement after receiving a nebulizer treatment.  The clinician noted that the Veteran was taking Proventil and Azmacort as needed.

An April 1997 treatment record shows that the Veteran reported taking Azmacort two puffs four times a day for one year and Proventil two puffs three times a day for one year.  The clinician recommended that the Veteran continue his current medication, although another record dated the same day indicates that the Veteran was to continue Proventil two puffs four times a day as needed.

June 1997 PFTs were normal. The clinician recommended that the Veteran continue using Azmacort four puffs two times a day, along with Proventil.
 
A December 1997 VA examination report shows that the Veteran was currently using Proventil and Azmacort inhalers.  The examiner wrote that the Veteran  "occasionally has difficulty breathing and sometimes wheezes" and that he "has inhalers that he uses whenever he feels short of breath and these relieve his wheezing."  The examiner noted that these symptoms "are worse particularly when he has bad allergic symptoms."

The overall severity of the Veteran's reactive airways disease from October 4, 1997 to August 21, 2007 is best approximated by the assignment of a 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6602.  PFTs during this time period were normal.  STRs clearly document the daily use of at least one inhaler from September 1996 to June 1997, as prescribed by clinicians.  Although the December 1997 VA examination report indicates that the Veteran was not consistently using an inhaler on a daily basis, he apparently used his inhalers more frequently during flare-ups of his allergies.  

There is no evidence during this time period of at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic (oral or parenteral) corticosteroids that would warrant a 60 percent evaluation under DC 6602.  Although the evidence does show that the Veteran made frequent visits to a physician prior to discharge, there is no indication that this level of treatment continued beyond the period of initial diagnosis of reactive airways disease.  

At no time during the pendency of this claim has the Veteran's reactive airways disease met or nearly approximated the respective criteria for a rating in excess of 30 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Resolving any doubt in the Veteran's favor, the severity of the disability from October 4, 1997 to August 21, 2007 is more appropriately reflected by a 30 percent evaluation.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  The October 2007 VA examiner noted that the Veteran had not been to the emergency room for reactive airways disease for approximately 10 years.  There is no evidence of marked interference with employment during the applicable time period.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Although the Veteran was unemployed at the time of the December 1997 VA examination, there is no indication that this was due to his restrictive airways disease.  In fact, the examiner specifically noted that the Veteran did not have significant lung problems.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disability, to include Osgood Schaller disease, is reopened; to this extent only the claim is granted.

An initial, increased evaluation of 30 percent for reactive airways disease from October 4, 1997 to August 21, 2007 is granted.


REMAND

Allergic Rhinitis

The Veteran claims that his allergic rhinitis is worse than currently evaluated.

The schedular criteria provides a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, and a maximum 30 percent evaluation for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

An October 2006 VA treatment record shows that the Veteran's nares were patent and his septum midline.

An October 2007 VA respiratory examination report shows that the Veteran complained of pressure sensation on palpation of the maxillary sinuses, but no tenderness.  He reported that his allergy symptoms were aggravated by exposure to dust, pollen, grass, trees, perfume, as well as by activities such as running.  Upon examination, the septum was in the midline.  There was "narrowing of the nostril secondary to swelling/polyps."  X-rays showed normal aeration of paranasal sinuses with no evidence of sinusitis.  The diagnosis was allergic rhinitis, but the examiner wrote "[r]efer to ENT examination."

The Veteran was scheduled for a VA ENT examination in October 2007; he did not report due to a job conflict.  The examination was supposed to be rescheduled, but a review of the claim file indicates that this was never done.   

A December 2008 VA examination report shows that the Veteran was taking Loratadine and Flunisolide nasal solutions, as well as eye drops.  He complained of daily symptoms, to include runny itchy nose and eyes, and rare purulent discharge.  He sneezed frequently.  The Veteran also reported occasional sinus pressure and headaches.  Upon examination, there was boggy nasal mucosa and hypertrophy of the turbinates resulting in approximately 25 percent obstruction on either side.  No polyps were noted.  The septum was midline.  There was mild tenderness upon palpation of the maxillary sinuses.  

The Veteran submitted to a September 2009 VA examination in connection with his reactive airways disease claim.  The examiner noted that the claim file was not available for review, and that "it would have been nice to have [records from the Veteran's private allergist] to review!"  (Emphasis in the original).  The Veteran told the examiner that he was "concerned regarding possible nasal polyps."  He reportedly had been "told by one doctor they were there and not there by another doctor."  

Treatment records from the Veteran's private allergist dated April 2008 through July 2009 contain no mention of polyps.

The medical evidence contains somewhat conflicting findings regarding whether the Veteran has had polyps.  It is unclear from the October 2007 VA report whether a polyp was actually seen by the examiner, while the December 2008 VA examiner found no polyps.  In correspondence dated January 2011, the Veteran contends that he has a polyp and that "[t]here are no medical records that dispute[] that fact."  Although he is competent to testify to observable symptomatology, polyps appearing on the inside of the nose are not observable.  For these reasons, VA must obtain another examination to determine whether the Veteran's allergic rhinitis is manifested by polyps.  

Right Knee Disability

The Veteran seeks service connection for a right knee disability, to include Osgood-Schlatter disease.

STRs establish that the Veteran was first treated for right knee pain in March 1994.  The pain reportedly had started while playing basketball.  There was swelling and tenderness at the tibia-femoral insert.  The assessment was tendon strain.  The Veteran was treated for right knee pain again in May 1994.  The pain had extended around the infra patellar border.  The clinician noted tenderness on palpation of the tibial tuberosity, at the anterior lateral and anterior medial joint lines, and the inferior border of patellar and patella and patellar tendon.  The diagnosis was "acute right patellar tendonitis with ? Osgood Schlatter developing."  In June 1994, the Veteran reported that his symptoms remained unchanged.  He also reported that he had been hitting his knee on ladder rungs while going up ladders onboard his ship.  There was mild pain to the medial collateral ligament (MCL) and tenderness to the patellar tendon inferior to patella.  The clinician diagnosed MCL strain and soft tissue injury patellar tendon.  In July 1994, the diagnosis was medial lateral ligament strain.   

A February 1995 STR shows that the Veteran reported a history of bilateral tibial tuberosities pain "for years."  The impression was Osgood-Schlatter disease,  bilateral knees.  In May 1995, the Veteran complained of constant pain that radiated from the subpatella to the tibia tuberosity.  There was point tenderness.  He was again diagnosed with Osgood-Schlatter Disease.  June 1995 X-rays were normal.  In November 1995, the Veteran was diagnosed with symptomatic tibial tubercle ossicle and given limited duty for six months.

In February 1996, the Veteran was diagnosed with resolving symptomatic tibial tubercle ossicle.  A June 1996 physical evaluation board (PEB) report noted that the Veteran was getting better and had decreased pain and increased activity.  His right knee condition was determined to be stable/improving.  However, in September 1996, he complained of continued pain and was diagnosed with persistent tibial tubercle ossicle.

In October 1997, the Veteran reported intermittent episodes of locking of 1-2 months' duration.  The assessment was right knee patellar tendonitis/patellofemoral syndrome/rule out meniscus tear.  He was subsequently found unfit to perform his duties due to right knee chronic symptomatic right tibial tubercle ossicle by the PEB and discharged from active duty with physical disability pay.

The December 1997 VA examination report shows that the Veteran reported constant right knee pain, which became worse with any increased working of the knee joint.  There was also swelling and tenderness of the right tibial tubercle, and locking of 5-6 months' duration.  Upon physical examination, there was a slight limp in the Veteran's right side gait.  The knee joint was normal upon physical examination.  There was no tenderness over the tibial tubercle, and no instability.  The diagnosis was history of Osgood-Schlatter's disease of the right knee joint.  The examiner found "no physical evidence of tibial tubercle tenderness or any other identifiable abnormality of the right knee."  However, he noted that right knee X-rays were needed for confirmation.

A June 1998 addendum shows that X-rays were normal. The Veteran was examined again; the diagnosis of Osgood-Schlatter disease was confirmed.  The examiner noted that while the Veteran did have the physical examination evidence of Osgood-Schlatter disease, his symptoms were "not consistent with the findings and the usual manifestations of the condition."    

VA treatment records include April 2008 X-rays that show degenerative changes in the Veteran's right knee and an October 2008 MRI that shows anterior displacement of the anterior horn of the medial meniscus and small joint effusion.  

A January 2007 private treatment record shows that the Veteran reportedly injured his right knee in a work-related accident.  He underwent an arthroscopic lateral release in July 2007.

On December 2008 VA examination, the Veteran reported that his right knee had continued to hurt since service.  He used a knee brace.  Physical examination showed tenderness over the tibial tubercle.  There was knee motion from 30 to 140 degrees.  There was 30 degrees flexion contracture, and pain with motion from 110 to 140 degrees of flexion.  There was no effusion.  The examiner noted quad atrophy and antalgic gait on the right.  X-rays showed calcification at the patella tendon insertion of the tibial tubercle, as well as a posterior joint calcification.  The examiner opined that the Veteran's current complaints and physical findings "are most likely a result of his Osgood-Schlatter's disease" and that "this is a developmental condition that seems to have become symptomatic while in the service."

An October 2009 VA treatment record shows that the Veteran had a mild antalgic gait and wore a hinged knee brace.  He was diagnosed with "right knee pain/degenerative joint disease/ anterior MMT with anterior displacement."  

The December 2008 VA examination is not adequate.  The opinion does not include any supporting rationale.  The examiner did not address the January 2007 post-service right knee injury.  While he opined that Osgood Schlatter disease is a developmental condition that became symptomatic during service, he did not indicate whether this condition was aggravated by the Veteran's service.  Furthermore, it is unclear whether the examiner considered the patellar tendonitis to be a separate disability from the Osgood-Schlatter disease.  Thus, another VA examination with opinion should be provided regarding the nature and etiology of any current right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an ENT in order to determine the nature and severity of his service-connected allergic rhinitis.  The entire claim file, to include a complete copy of this remand, should be made available to and reviewed by the examiner.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should provide an opinion as to the following:

(a) Is the Veteran's allergic rhinitis manifested by polyps? 

(b) Is there greater than 50-percent obstruction of the nasal passage on both sides; or, complete obstruction of the nasal passage on side, due to his allergic rhinitis?  

The examiner should provide a complete rationale for all conclusions reached.


2. Schedule the Veteran for a VA examination with the appropriate medical professional in order to determine the etiology of any current right knee disability.  The entire claim file, to include a complete copy of this remand, should be made available to and reviewed by the examiner.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should provide an opinion as to the following: 

(a) Did the Veteran's Osgood-Schlatter disease exist prior to service?  If so, is it at least as likely as not (50 percent probability or greater) that the Osgood-Schlatter disease was aggravated (permanently increased in severity beyond the natural progress of the disease) by the Veteran's service?

(b) Is it at least as likely as not (50 percent probability or greater) that any current right  knee disability, to include residuals of Osgood- Schlatter disease, is related to service?  

In addition to the service treatment records, the examiner must consider the Veteran's statements and March 2011 testimony; the December 1997 VA examination report and June 1998 addendum; private treatment records dated January and July 2007; and VA treatment records  dated April and October 2008, and October and November 2009.  

The examiner should provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, re-adjudicate the claims.  If either of the claims remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


